Title: To John Adams from Joseph Delaplaine, 26 March 1822
From: Delaplaine, Joseph
To: Adams, John


				
					Dear sir,
					Philadelphia 26. March 1822
				
				I have been honoured with your obliging favour.—I find that the second portrait that you would be glad to see, is that of Dr. Rush which I now beg leave to enclose for your kind acceptance.—The letters which I addressed to Mr. Charles Shaw the Author of the accot. of Boston were properly directed. They contained a request that he would furnish me with some facts in relation to Boston to be inserted in my picture of the United States.I now make the same request of William S. Shaw of the Atheneum, and beg the favour of you to send the enclosed letter to him.—If you have leisure sufficient to inform me how you like Dr. Rush’s portrait, I shall be much gratified.With every sentiment of respect & esteem, / I am, dear sir, / your obed. & very huml. servant.
				
					Joseph Delaplaine
				
				
			